Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered. 
Status of the claims
Claims 1, 3-16 is/are amended.  Currently claims 1, 3-16 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 15, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schuttenberg et al (4266572).
Regarding claim 1, Schuttenberg, Fig 1,2 discloses a hydraulic control system for an actuator (outlets of 15,16), the system comprising: at least one solenoid valve 12; and an apparatus 25 for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve 11 comprising a spool 14 movable along an axis between a mechanical neutral position (position 57 shown in Fig 1 with both 37,38 relieved), a hydraulic neutral position (37 pressurized to bias 14 to right until hydraulic pressure is neutralized by opposite forces connecting 17-15), and at least one actuation position (38 pressurized to bias 14 to left for connecting 17-16), wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state (position 57 shown in Fig 1 with both 37,38 relieved)of the control valve the spool occupies the mechanical neutral position and in a pressurised (37 pressurized to bias 14 to right until hydraulic pressure is neutralized by opposite forces connecting 17-15) state of the control valve the spool occupies the hydraulic neutral position; and a position sensor 25 configured to monitor the position of the spool within the control valve and detect whether the spool occupies the mechanical neutral or the hydraulic neutral position; wherein the at least one solenoid valve 12 is configured to supply hydraulic fluid selectively to the control valve to move the control valve from the hydraulic neutral position to the at least one actuation position.
As to claim 3, the mechanical neutral position corresponds to a resting (middle) position of the spool when the hydraulic fluid within the control valve is not at an operating pressure or is unpressurised (position 57 shown in Fig 1 with both 37,38 relieved).
As to claim 4, the hydraulic neutral position (37 pressurized to bias 14 to right until hydraulic pressure is neutralized by opposite forces connecting 17-15) corresponds to a resting position of the spool when the hydraulic fluid within the control valve is pressurised.
Regarding claim 15, in making and/or using the device of Schuttenberg, for monitoring the pressurisation of a control valve 11 for a hydraulic actuator (outlets of 15,16), the control valve comprising a spool 14 movable along an axis between a mechanical neutral position (position 57 shown in Fig 1 with both 37,38 relieved), a hydraulic neutral position (37 pressurized to bias 14 to right until hydraulic pressure is neutralized by opposite forces), and at least one actuation position (38 pressurized to bias 14 to left for connecting 17-16), one would perform the steps of controlling the flow of hydraulic fluid through the control valve using the spool 14, wherein the flow of hydraulic fluid through the control valve is based on the position of the spool along the axis, and wherein in an unpressurised state (at the pilot inlets) of the control valve the spool occupies the mechanical neutral position, and in a pressurised state of the control valve the spool occupies the hydraulic neutral position (position 57), and wherein at least one solenoid valve 12 is configured to supply hydraulic fluid selectively to the control valve to move the control valve from the hydraulic neutral position (rightward for connecting 17-15) to the at least one actuation position (leftward for connecting 17-16).
Regarding claim 16, Schuttenberg, Fig 1,2 discloses an apparatus for monitoring the pressurisation of a control valve 11 for a hydraulic actuator (outlets of 15,16), comprising: a control valve comprising a spool 14 movable along an axis between a first axial position (position 57 shown in Fig 1 with both 37,38 relieved) and a second axial position (38 pressurized to bias 14 to left for connecting 17-16), wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and a position sensor 25 configured to detect a slight variation (described as inductive sensor in col 3 line 1-5 as such would linearly measure continuous position of valve) in a neutral, resting position (position 57 shown in Fig 1 with both 37,38 relieved) of the spool 14, wherein in an unpressurised state (position 57 shown in Fig 1 with both 37,38 relieved) of the control valve the neutral, resting position of the spool corresponds to the first axial position, and in a pressurised state of the control valve the neutral, resting position is modified such that it moves to the second axial position (38 pressurized to bias 14 to left for connecting 17-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Schuttenberg et al (4266572) in view of Eschenmoser et al (20200166154).
Schuttenberg fails discloses an output device for analyzing valve performance and valve status. Eschenmoser, (Para 32, 64, 67), teaches a data processing unit connected to pressure sensor 10 and position sensor 25 in a valve actuation system and analyzing the data to (time curve, Para 32, wear Para 67) to determine degradation of valve parameters which would inherently be based upon comparison with proper reference values and providing accordingly an output signal (Para 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schuttenberg with a monitoring/output device for analyzing valve performance and valve status as taught by Eschenmoser in order to convey valve information.  
Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Sturman (20040051066) in view of Joseph et al (20180022440).
Regarding claim 1, Sturman, Fig 4, discloses a hydraulic control system for an actuator (Para 24), the system comprising: an electromagnetic actuator; an apparatus for electromagnetic pressurisation of a control valve for a hydraulic actuator, comprising: a control valve comprising a spool 28” movable along an axis between a mechanical neutral position (Fig 4 position with neither electromagnetic coil 30 electrically actuated, Para 40), an electromagnetic neutral position (valve reaches rightmost position with right coil 30 active to a neutral force balance state), and at least one actuation position (intermediate position), wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an electromagnetic unpressurised state of the control valve the spool occupies the mechanical neutral position and in an electromagnetic pressurised state of the control valve the spool occupies the electromagnetic neutral position.
Sturman discloses electromagnetic actuator 30 for electromagnetic pressurisation of axially moving valve spool but fails discloses hydraulic actuation with solenoid pilot valve. Joseph,  Fig 2, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve 224 comprising a valve member movable along an axis between a mechanical neutral position (Fig 2, middle position state with both 220,222 unpressurized and only mechanical forces acting upon the valve), a hydraulic neutral position (with 220 pressurized, such that valve will move down to rest state when hydraulic forces balance all other forces), and at least one actuation position (intermediate positions), wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve the spool occupies the mechanical neutral position and in a pressurised state of the control valve the spool occupies the hydraulic neutral position; and a position sensor 226 configured to monitor the position of the spool within the control valve and detect whether the spool occupies the mechanical neutral or the hydraulic neutral position. Solenoid valve 220,222 combination is configured to supply hydraulic fluid selectively to the control valve to move the control valve from the hydraulic neutral position to the at least one actuation position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Sturman with hydraulic actuators with pilot solenoid valves controlling hydraulic pressurization at spool ends as taught by Joseph as an art recognized spool axial force application yielding predictable result of selective valve spool movement.  The electromagnetic neutral position of Sturman would then be a hydraulic neutral position.
Sturman fails to disclose spool position sensing. Williams,  Fig 2-3C, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve 300 comprising a spool 304 movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve (Fig 3B) the spool occupies a first axial position, and in a pressurised state of the control valve (Fig 3A) the spool occupies a second, different axial position; and a position sensor 312 configured to monitor the position of the spool within the control valve and detect whether the spool occupies the first axial position or the second axial position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Sturman with spool position sensing as taught by Williams in order provide valve status information.  
As to claim 5, Sturman as modified discloses the control valve further comprises: a housing within which the spool 28” moves; a first member 68 located at a first end of the spool 28” and axially movable with the spool; and a first resilient member 66 biased between the first member and a portion of the control valve, wherein in the mechanical neutral first axial position of the spool a gap (G, gap between 68 and 72) exists between the first member and the housing, and upon pressurization of the control valve (corresponding to actuation of right  coil 30 to pull valve rightwards) the first member is configured to move towards and abut the housing so as to close the gap (G), wherein upon contact of the first member and the housing the gap (G) is closed and the spool is in the hydraulic neutral second axial position.
As to claim 6, Sturman as modified discloses the first member 68 comprises a radially extending surface (right surface of flange) that opposes a first radially extending surface (left surface of 72) of the housing, and the radially extending surface of the first member and the first radially extending surface of the housing are configured to contact when the spool is in the hydraulic neutral second axial position 
As to claim 7, Sturman as modified discloses the a second member 62 located at a second end of the spool and axially movable with the spool; and a second resilient member 60 biased between the second member and a portion of the control valve, wherein in the mechanical neutral first axial position (Fig 4 position) of the spool the second member is configured to contact the housing, and upon pressurisation of the control valve (corresponding to actuation of right coil 30) the second member 60 is configured to move away from the housing so as to create a gap (G') between the second member and the housing when the spool is in the hydraulic neutral second axial position.
As to claim 8, Sturman as modified discloses the second member 62 comprises a radially extending surface (left surface of flange) that opposes a second radially extending surface (right surface of right of coil 30) of the housing, and the radially extending surface of the second member and the second radially extending surface of the housing are configured to contact when the spool is in the mechanical neutral first axial position.
As to claim 9, Sturman as modified discloses aa biasing force of the first resilient member 66 is less than a biasing force of the second resilient member 60 (Para 40), such that when the hydraulic fluid within the control valve is not at an operating pressure or is unpressurised the biasing force of the second resilient member overcomes that of the first resilient member and forces the spool to the mechanical neutral first axial position (Fig 4 position).
As to claim 10, pressurisation of the control valve (corresponding to actuation of right coil 30) causes an additional force to be applied against the biasing force of the second resilient member 60, and the biasing forces of the first resilient member 66 and the second resilient member 60 are configured such that the combination of the additional force and the biasing force of the first resilient member overcomes that of the second resilient member and forces the spool to the hydraulic neutral second axial position (during valve actuation). 
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Joseph et al (20180022440) in view of Schoppel et al (20200248830).
As to claim 1, Joseph,  Fig 2, discloses a hydraulic control system for an actuator 238,240, the system comprising: a solenoid valve combination 220,222; an apparatus 226 for monitoring the pressurisation of a control valve for a hydraulic actuator 238,240, comprising: a control valve 224 comprising a valve member movable along an axis between a mechanical neutral position (Fig 2, middle position state with no both 220,222 unpressurized and only mechanical forces acting upon the valve), a hydraulic neutral position (with 220 pressurized, such that valve will move down to rest state when hydraulic forces balance all other forces), and at least one actuation position (intermediate positions), wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve the spool occupies the mechanical neutral position and in a pressurised state of the control valve the spool occupies the hydraulic neutral position; and a position sensor 226 configured to monitor the position of the spool within the control valve and detect whether the spool occupies the mechanical neutral or the hydraulic neutral position. Solenoid valve 220,222 combination is configured to supply hydraulic fluid selectively to the control valve to move the control valve from the hydraulic neutral position to the at least one actuation position.
Joseph fails discloses the valve body as a spool. Schoppel,  Fig 1, discloses an apparatus for pressurisation of a control valve for a hydraulic actuator, comprising: a control valve comprising a spool 12 movable along an axis between mechanical neutral position (Fig 1, position with pressure balance on both sides neutral and both pilots 14,16 unpressurized and spool acted upon by mechanical forces only), a hydraulic neutral  position (of passage 14 pressurized, such that valve spool will move toward right to rest state when hydraulic forces balance all other forces), and at least one actuation position (pilot 16 pressurized) , wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve the spool occupies the mechanical neutral position (Fig 1 position)  and in a pressurised state of the control valve the spool occupies the hydraulic neutral position (spool moves towards right side).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Joseph with valve body formed as spool with neutral resting positions and intermediate travelling actuating positions as taught by Schoppel in order provide a readily translatable body for selective flow control with stable positions.  
As to claim 14, Joseph as modified discloses a hydraulic control system 200 for an actuator, the system comprising: an apparatus as claimed in claim 1; a shut-off valve 206 positioned upstream of the control valve; wherein the shut off valve is configured to selectively permit hydraulic fluid to flow into the system, wherein the shut-off valve is movable between a first position (shown in Fig 2)  in which hydraulic fluid is not permitted to flow into the system, and a second position (when actuated by 208) in which hydraulic fluid is permitted to flow into the system; wherein the first position of the shut-off valve corresponds to an unpressurised state of the control valve 224 (valve 224 would be in the middle no flow state since there will be no pressure from either of 220,222), and the second position of the shut-off valve corresponds to a pressurised state of the control valve (by actuation of 220).
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are persuasive. 
In view of claim amendment citing additional recitation of “solenoid valve” for pilot pressure control, , Joseph is cited to show incorporation of solenoid valve pilot pressure control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753